Order of the Appellate Term of the Supreme Court of the State of New York, First Department, entered November 13, 2006, which, to the extent appealed from as limited by the briefs, affirmed an order of Civil Court, New York County (Jean T. Schneider, J.), entered on or about August 2, 2005, denying respondent tenant’s motion for summary judgment dismissing this holdover proceeding, unanimously affirmed, without costs.
In evaluating the facial sufficiency of a predicate notice in a summary eviction proceeding, the appropriate test is one of reasonableness in view of the attendant circumstances (see Hughes v Lenox Hill Hosp., 226 AD2d 4, 18 [1996], lv denied *14590 NY2d 829 [1997]). Measured against the test of reasonableness, the notice used here was facially sufficient, as it fairly stated the nature of petitioner landlord’s claim and the facts necessary to establish the existence of grounds for eviction. The obvious typographical error in the notice could not have materially misled or confused the tenant or hindered the preparation of his defense (see Matter of Nole v New York City Dept. of Hous. Preserv. & Dev., 26 AD3d 163 [2006], appeal dismissed 6 NY3d 890 [2006]; 190 Riverside Dr. v Nosei, 185 Misc 2d 696 [App Term 2000]). Concur—Tom, J.P., Saxe, Marlow, Sullivan and Williams, JJ. [See 13 Misc 3d 136(A), 2006 NY Slip Op 52119(U) (2006).]